Judgment, Supreme Court, *360New York County (Richard Carruthers, J.), rendered on October 27, 1989, convicting defendant, after a jury trial, of murder in the second degree and sentencing defendant to an indeterminate term of imprisonment of 20 years to life, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Milonas, J. P., Ross, Asch, Kassal and Smith, JJ.